IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HAROLD K. CRONER, JAMES E.               : No. 344 WAL 2017
CRONER AND JONATHAN H. CRONER            :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
SAMUEL G. POPOVICH AND CATHY J.          :
POPOVICH, HUSBAND AND WIFE,              :
JOSEPH POPOVICH, SINGLE, AND             :
FRANK POPOVICH, JR., SINGLE              :
                                         :
                                         :
PETITION OF: SAMUEL G. POPOVICH          :
AND CATHY J. POPOVICH, HUSBAND           :
AND WIFE                                 :
                                         :
                                         :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of January, 2018, the Petition for Allowance of Appeal

is DENIED.